DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims of second set of 15 and 16 have been renumbered 17 and 18.  Additionally, originally numbered claim 17 has been renumbered to claim 19.
Claims 1, 5, 10, 11, and 13 are objected to because of the following informalities:  
Claim 1, line 7 recites the limitation “the width” which should be changed to “a width”.  
Claim 1, line 9 recites the limitation “the height” which should be changed to “a height”.
Claim 5, line 1 recites the limitation “the extent” which should be changed to “an extent”.
Claim 10, line 7 recites the limitation “the width” which should be changed to “a width”.  
Claim 10, line 15 recites the limitation “the extent” which should be changed to “an extent”.
Claim 11, line 9 recites the limitation “the width” which should be changed to “a width”.  
Claim 11, line 11 recites the limitation “the height” which should be changed to “a height”.
Claim 13, line 1 recites the limitation “the extent” which should be changed to “an extent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 1,258,608) in view of Stedman (US 4,141,601).
For claim 1, Turnbull discloses a track shoe 14 for an endless track assembly; the track shoe comprising: 
a base (top surface portion); 
a hull (bottom surface portion); 
[the hull further comprising opposing sidewalls] (drawing 1 below); 
[a center of the hull extending a width of the track shoe] (fig. 4);
[laterally-disposed ridges spaced apart from the center of the hull] (drawing 1 below);
[the height of the ridges tapering outwardly from the hull to form, respectively, a leading lip (end portion of 16) and a trailing lip (end portion of other 16)  of the track shoe] (fig. 4); but does not explicitly disclose
the opposing sidewalls being angled to meet at an apex, forming an inverted V-shape.
Stedman discloses a track shoe 13 comprising [a trough-like crimp 25; opposing sidewalls formed by the crimp; ridges; and lugs 19, 20] (fig. 1, col. 2, lines 12 – 16).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the apex and V-shape of the hull of Stedman in place of the center hull of Turnbull to allow for stabilizing and increasing tractive effort of the track shoe as well as reducing “plowing” when turning the vehicle.


    PNG
    media_image1.png
    409
    1006
    media_image1.png
    Greyscale

Drawing 1
For claims 2 and 15, Turnbull modified as above discloses the track shoe further comprising: [a secondary hull formed between the laterally-disposed ridge nearest the leading lip and the leading lip] (drawing 1 above).
For claims 3 and 16, Turnbull modified as above discloses the track shoe further comprising: [a secondary hull formed between the laterally-disposed ridge nearest the trailing lip and the trailing lip] (drawing 1 above).
For claims 4 and 12, Turnbull modified as above discloses the track shoe where: the track shoe further comprises opposing ends 16; and, [each opposing end comprises an upward bend] (fig. 4). 
For claims 5, 6, 13, and 14, Turnbull modified as above discloses the track shoe where the extent of the upward bend of each of the opposing ends of the track shoe comprises between approximately 5% and 20% of the width of the track shoe and where the upward bends of the ends of the track shoe are at an angle between approximately 8 and 20 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extent to be between 5% and 20% of the width of the track shoe or an angle between approximately 8 and 20 degrees, so as to allow for optimum attachment to a chain link and improved overall traction, thus improving overall traversal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claims 9 and 19, Turnbull modified as above discloses the track shoe further comprising [a plurality of holes for receiving bolts for attachment of the track shoe to a chain link 10] (fig. 4, page 1, lines 76 – 80).
For claim 10, Turnbull discloses a track shoe 14 for an endless track assembly; the track shoe comprising: 
a base (top surface portion); 
a hull (bottom surface portion); 
[the hull further comprising opposing sidewalls] (drawing 1 above); 
[a center of the hull extending a width of the track shoe] (fig. 4);
[laterally-disposed ridges spaced apart from the center of the hull] (drawing 1 above);
[the ridges tapering outwardly from the hull to form, respectively, a leading lip (end portion of 16) and a trailing lip (end portion of other 16) of the track shoe] (fig. 4); 
the track shoe further comprising opposing ends 16; and 
[each opposing end the track shoe further comprising an upward bend] (fig. 4); but does not explicitly disclose
the opposing sidewalls being angled to meet at an apex, forming an inverted V-shape; and 
where the extent of the upward bend of each of the opposing ends of the track shoe comprises between approximately 5% and 20% of the width of the track shoe; and, 
where the upward bends of the ends of the track shoe are at an angle between approximately 8 and 20 degrees.
Stedman discloses a track shoe 13 comprising [a trough-like crimp 25; opposing sidewalls formed by the crimp; ridges; and lugs 19, 20] (fig. 1, col. 2, lines 12 – 16), but does not explicitly disclose 
where the extent of the upward bend of each of the opposing ends of the track shoe comprises between approximately 5% and 20% of the width of the track shoe; and, 
where the upward bends of the ends of the track shoe are at an angle between approximately 8 and 20 degrees.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the apex and V-shape of the hull of Stedman in place of the center hull of Turnbull to allow for stabilizing and increasing tractive effort of the track shoe as well as reducing “plowing” when turning the vehicle.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extent to be between 5% and 20% of the width of the track shoe or an angle between approximately 8 and 20 degrees, so as to allow for optimum attachment to a chain link and improved overall traction, thus improving overall traversal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 11, Turnbull discloses [an endless track assembly for a tracked vehicle] (page 1, lines 45 – 53); the endless track assembly comprising a plurality of track shoes 14 operatively connected thereto, each track shoe further comprising:
a base (top surface portion); 
a hull (bottom surface portion); 
[the hull further comprising opposing sidewalls] (drawing 1 above); 
[a center of the hull extending a width of the track shoe] (fig. 4);
[laterally-disposed ridges spaced apart from the center of the hull] (drawing 1 above);
[the height of the ridges tapering outwardly from the hull to form, respectively, a leading lip (end portion of 16) and a trailing lip (end portion of other 16)  of the track shoe] (fig. 4); but does not explicitly disclose
the opposing sidewalls being angled to meet at an apex, forming an inverted V-shape.
Stedman discloses a track shoe 13 comprising [a trough-like crimp 25; opposing sidewalls formed by the crimp; ridges; and lugs 19, 20] (fig. 1, col. 2, lines 12 – 16).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the apex and V-shape of the hull of Stedman in place of the center hull of Turnbull to allow for stabilizing and increasing tractive effort of the track shoe as well as reducing “plowing” when turning the vehicle.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 1,258,608) in view of Stedman (US 4,141,601), and further in view of Meyer et al. (US 2013/0002009 A1).
For claims 7 and 17, Turnbull modified as above does not explicitly disclose the track shoe further comprising a hole for debris removal.
Meyer et al. discloses [a track shoe 24 comprising one or more passages 60 extending from a ground engaging surface 26 to a base; the passages may be useful in permitting, for example, dirt, mud, stones, water, and/or other like work surface materials to pass therethrough during operation of a track 20] (page 2, paragraph [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hole of Meyer et al. with the track shoe of Turnbull modified as above to allow for passage of any work surface materials, thus reducing debris build-up and overall maintenance costs.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 1,258,608) in view of Stedman (US 4,141,601), and further in view of Nebergall et al. (US 2012/0146398 A1).
For claims 8 and 18, Turnbull modified as above does not explicitly disclose the track shoe further comprising indentations in the leading lip thereof to provide clearance for chain links.
Nebergall et al. discloses a track shoe 24 comprising a set of cutouts 57 formed in leading edge 54] (page 4, paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the cutouts of Nebergall et al. with the track shoe of Turnbull modified as above to allow for passage of any work surface materials, thus reducing debris build-up and overall maintenance costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4904557 – comprising a track shoe comprising planar surfaces;
US-4026608 – comprising a track shoe comprising sidewalls; fastening means; and 
US-1304357 – comprising transverse ribs or corrugations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611